DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-16, 28-30 allowed.
The following is an examiner’s statement of reasons for allowance:

Relevant art:
	D1: Sato (US 20150268628)
	D2: Asundi (US 8194124)
	D3: Sun (US 9632299)

With regard to claim 1, D1 teaches A digital holography microscope (DHM), in at least figure 2, comprising: a light source (2) configured to generate and output light; a beam splitter (BS/HM) configured to cause the light to be incident on an inspection object (6) and output reflected light from the inspection object; and a detector (4) configured to detect the reflected light, wherein the detector generates ([0010] generate 
D1 fails to expressly disclose wherein the DHM has a lens-free path from the light source to the detector and wherein the light source, the beam splitter, and the detector are arranged such that when a defect is present on the inspection object, light diffracted and reflected at a portion of the inspection object where a defect is present and light reflected and not diffracted at a portion of the inspection object where no defect is present overlap each other, thus generating the interference light.
In a related endeavor, D2 teaches a DHM, in at least fig. 1, wherein the DHM has a lens-free path from the light source (102) to the detector (110).
D1 and D2 fail to expressly disclose wherein the light source, the beam splitter, and the detector are arranged such that when a defect is present on the inspection object, light diffracted and reflected at a portion of the inspection object where a defect is present and light reflected and not diffracted at a portion of the inspection object where no defect is present overlap each other, thus generating the interference light.
In a related endeavor, D3 fails to remedy the deficiencies of D1 and D2 with regard to wherein the light source, the beam splitter, and the detector are arranged such that when a defect is present on the inspection object, light diffracted and reflected at a portion of the inspection object where a defect is present and light reflected and not diffracted at a portion of the inspection object where no defect is present overlap each other, thus generating the interference light.

With regard to claims 2-9, the claims depend from an allowable base claim and are therefore also allowable.

With regard to claim 10, D1 teaches A digital holography microscope (DHM), in at least figure 2, comprising: a light source (2) configured to generate and output light; a detector (4) configured to detect reflected light produced when the light is vertically incident ([0130]; angle) on an upper surface of an inspection object (6) or incident at a set inclination angle ([0130]; angle); and an analysis and determination unit ([0085]; propagation analysis) configured to analyze the reflected light to determine whether a defect is present in the inspection object (6), wherein the detector generates a hologram when the reflected light comprises interference light and the analysis and determination unit analyzes the hologram ([0002]; The illumination light is entered into an object, and a light which reflects and returns out of the object is observed by interference with a reference light).
D1 fails to expressly disclose wherein the DHM has a lens-free path from the light source to the detector and wherein the reflected light includes reflected and diffracted light, and reflected and non-diffracted light, which interfere with each other to result in the interference light, and wherein a first light formed by the generated and output light and the reflected and diffracted light and a second light formed by the 
In a related endeavor, D2 teaches a DHM, in at least fig. 1, wherein the DHM has a lens-free path from the light source (102) to the detector (110).
D1 and D2 fail to expressly disclose wherein the reflected light includes reflected and diffracted light, and reflected and non-diffracted light, which interfere with each other to result in the interference light, and wherein a first light formed by the generated and output light and the reflected and diffracted light and a second light formed by the generated and output light and the reflected and non-diffracted light follow the same path between the light source and the detector.
In a related endeavor, D3 fails to remedy the deficiencies of D1 and D2 with regard to wherein the reflected light includes reflected and diffracted light, and reflected and non-diffracted light, which interfere with each other to result in the interference light, and wherein a first light formed by the generated and output light and the reflected and diffracted light and a second light formed by the generated and output light and the reflected and non-diffracted light follow the same path between the light source and the detector.
Therefore for those reasons stated above and those reasons stated in the applicant arguments filed 11/29/2021 the above subject matter has been found to be in a state of allowance.
With regard to claims 11-16, the claims depend from an allowable base claim and are therefore also allowable.


A digital holography microscope (DHM), in at least figure 2, comprising: 7Application No. 16/225,638Customer No. 74,712 Response of November 29, 2021Attorney Docket No.: SAM-57258Ta light source (2) configured to generate and output light; a beam splitter configured to permit the light to be incident on an inspection object (6) and output reflected light from the inspection object; and a detector (4) configured to detect the reflected light, wherein the detector generates ([0010]; generate light and holograms) a hologram when the reflected light comprises interference light ([0002]; interference), the hologram generated using the interference light.
D1 fail to expressly disclose wherein the reflected light includes reflected and diffracted light, and reflected and non-diffracted light, which interfere with each other to result in the interference light, and wherein a first light formed by the generated and output light and the reflected and diffracted light and a second light formed by the generated and output light and the reflected and non-diffracted light follow the same path between the light source and the detector.
In a related endeavor, D2 and D3 fail to remedy the deficiencies of D1 and D2 with regard to wherein the interference light is formed from interference between a reference beam reflected and not diffracted off of a portion of the inspection object that 
Therefore for those reasons stated above and those reasons stated in the applicant arguments filed 11/29/2021 the above subject matter has been found to be in a state of allowance.
With regard to claims 29 and 30, the claims depend from an allowable base claim and are therefore also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571)270-0642. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.A.G/Examiner, Art Unit 2872                                                                                                                                                                                                        
/COLLIN X BEATTY/Primary Examiner, Art Unit 2872